EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rakesh Mehta on 22 July 2022.
The application has been amended as follows: 

	on line 1 of claim 6, the phrase "claim 1claim 5" has been replaced with --claim 1--, and
	
	claims 20 and 22-25 have been canceled.

Election/Restriction
This application is in condition for allowance except for the presence of claims 20 and 22-25 directed to an invention non-elected without traverse.  Accordingly, claims 20 and 22-25 been cancelled.  It is noted that claims 20 and 22-25 are not eligible for rejoinder, even though they depend from allowed claim 1 because the claims do not contain all the limitations of claim 1.  Rather than containing the laminate of claim 1, claim 20 (and claims 22-25 due to their dependency from claim 20) is directed to the heat-generating conductive layer of claim 1 after it has been detached from the base material film or base material film and resin layer.

Reasons for Allowance
The examiner’s statement of reasons for allowance has been set forth in paragraph 210 of the Office action mailed 25 August 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: the addition of a legend such as --Prior Art-- to Figure 5 and the presentation of Figures 5 and 6 on the same page as they were presented in the drawings as originally filed on 26 June 2020.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787